DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	Claims 1-4, 7-12, 15-20, and 23-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Prior art of Brown et al. (US 2013/0007055) discloses a method of generating answers to questions by receiving an input query, conducting a search to identify candidate answers to the input query, and producing a plurality of scores for the candidate answers to rank the candidate answers and select a candidate answer as the answer to the input query. Prior art of McCord et al. (NPL “Deep parsing in Watson”) discloses the use of an English Slot Grammar parser and a predicate-argument structure builder to provide core linguistic analysis of both questions and the text content to find and hypothesize answers. However, the prior art on record does not teach the claim language indicated below. Additionally, key arguments and differences as indicated in the PTAB Decision on Appeal, pages 3-8, filed 02/11/2021, with respect to claims 1-4, 7-12, 15-20, and 23-24 were found to be persuasive in overcoming the art described above.
Regarding claims 1-4, 7-12, 15-20, and 23-24, the prior art, either singularly or in combination, does not teach or suggest the following limitations along with the rest of the limitations of claim 17:
	“…determine, by a statistical analysis component executing on the at least one processor of the data processing system, statistical relationships between pairs of entities in the input text to form a set of statistical relationships, wherein determining the statistical relationships comprises determining a statistical correlation value for each pair of entities in the input text by calculating a ratio of densities for a given pair of entities;

	responsive to determining that the given statistical relationship within the set of statistical relationships fits as a solution to the logic problem, present the given statistical relationship to the user.”

	Independent claims 1 and 9 recite similar elements described in claim 17. Claims 2-4, 7-8, 10-12, 15-16, 18-20, and 23-24 are dependent from claims 1, 9, and 17. Therefore, claims 1-4, 7-12, 15-20, and 23-24 all overcome the previously applied rejection under 35 U.S.C. § 103 at this time.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Riahi et al., US 2014/0314225 – discloses a system that converts customer speech to text, analyzes the incoming words and phrases to detect what is being asked, and search for corresponding best fit answers that correspond to the question to present answers.
Mohammad, US 2016/0378853 – discloses generating rewritten text representations of problems to reducing searchability of input text.
Nie et al., US 2011/0251984 – discloses web-scale entity relationship extraction useful for building large-scale entity relationship graphs to use for navigating previously undiscoverable relationships between entities within data corpora.
Takamatsu, US 8,543,583 – discloses analyzing a document with extracted phrases including pairs of entities to which relevance labels are granted to detect syntax models and count the number of entities and create a probability model from a probability density distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER YEHL whose telephone number is (571)270-5777.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WALTER YEHL/            Primary Examiner, Art Unit 2615